Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Tisch, J.), rendered March 3, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the hearing court properly refused to suppress certain statements that he made to the police. The record supports the hearing court’s conclusion that the police lawfully attempted to stop the vehicle in which the defendant was riding. When that vehicle crashed after a high-speed pursuit, the defendant and the other occupants attempted to flee on foot, leaving the car doors open and a handgun in plain view on the front seat. Under the circumstances, including that it was the middle of the night and that a gun had been found, it was not improper for the arresting officer to approach the defendant with his weapon drawn (see, People v Allen, 73 NY2d 378; People v Price, 194 AD2d 634; People v Chin, 178 AD2d 423).
Thus, the defendant’s spontaneous statements at the scene, *685as well as the statements he made at the police station after having waived his Miranda rights, were properly found to be admissible. Since the oral statements at the scene of the arrest were "not the product of police questioning but [were] spontaneous and uncontestably voluntary, the People were not required to give notice pursuant to CPL 710.30” (People v Chase, 199 AD2d 405, 406).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.